


AMENDMENT NO. 1 TO THE ADVISORY AGREEMENT
 
This AMENDMENT NO. 1 dated as of the 1st day of January 2013 to the ADVISORY
AGREEMENT made as of the 1st day of April, 2008, among CERES MANAGED FUTURES LLC
(formerly Demeter Management Corporation), a Delaware limited liability company
(the “Trading Manager”), MORGAN STANLEY SMITH BARNEY BORONIA I, LLC (formerly
Morgan Stanley Managed Futures GMF I, LLC), a Delaware limited liability company
(the “Trading Company”) and BORONIA CAPITAL PTY LTD. (formerly Grinham Managed
Funds Pty. Ltd.), a New South Wales, Australia proprietary limited company (the
“Trading Advisor”).
 


 
W I T N E S S E T H:
 
WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement to increase the amount of leverage used to
manage the Trading Company’s assets and reflect a change in the Trading
Advisor’s management fee compensation (from 2% per year to 1.875% per year).
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Section 2(f) shall be deleted and replaced by the
following:
 
(f)           In performing services to the Trading Company, the Trading Advisor
shall utilize its Boronia Diversified Program (the “Trading Program”), as
described in the Disclosure Document, and as modified from time to time;
provided, however, that the Trading Manager and the Trading Company agree that
amount of leverage applied to the assets of the Trading Company allocated to the
Trading Advisor by the Trading Manager shall be 1.5 times the assets of the
Trading Company allocated to the Trading Advisor by the Trading Manager (the
“Trading Level”), unless otherwise agreed by the parties hereto in writing.  The
Trading Advisor shall trade the Trading Company’s assets on the basis of the
Trading Level.
 
2. The first sentence of Section 5(a)(i) shall be deleted and replaced by the
following:
 
The Trading Company shall pay the Trading Advisor a monthly management fee equal
to 1/12 of 1.875% (a 1.875% annual rate) of the Net Assets (as defined in
Section 5(c) hereof) as of the first day of each month (the “Management Fee”).
 
3. In all other respects the Advisory Agreement remains unchanged and of full
force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By                                                                        
Walter Davis
President


MORGAN STANLEY SMITH BARNEY BORONIA I, LLC 


By:  Ceres Managed Futures LLC
(Trading Manager)




By                                                                        
Walter Davis
President




BORONIA CAPITAL PTY LTD.




By                                                                           
Angus Grinham
Director
- 2 -


